DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Weinstein on 2/25/2022.
The application has been amended as follows: 

1. (Previously Presented): A terminal device for use in a telecommunications system in which a first carrier is transmitted over a first frequency bandwidth and a second carrier is transmitted over a second frequency bandwidth different than the first frequency bandwidth, the terminal device comprising a processor and instructions operable by the processor configuring the terminal device to: determine a time at which a first time period occurs and a duration of the first time period; receive user data on the first carrier and the second carrier during the first time period; and receive Dedicated Messaging Network (DMN) data transmitted on the first carrier during the first period, wherein the DMN data is positioned only within a part of a subframe, of a total number of subframes, not occupied by reference symbols and a synchronization signal, and a duration in time of the part of the subframe is smaller than half of the subframe, wherein a transmission format for the DMN data on the first carrier in the first period is incompatible with a transmission format for data on the second carrier during the first period, wherein the DMN data is positioned within the part of the subframe not occupied in frequency with the reference symbols but overlaps in time with the reference symbols, wherein the terminal device belongs to a first class of terminal device and control data on the first carrier in the first time period is receivable and 

2. (Canceled)

3. (Previously Presented) A terminal device according to claim 1, wherein the terminal device is further configured to determine the time at which the first time period occurs and the duration of the first time period based on preconfigured information stored in the terminal device.

4. (Previously Presented) A terminal device according to claim 1, wherein the terminal device is further configured to determine the time at which the first time period occurs and the duration of the first time period based on scheduling information transmitted on the first carrier.



6. (Previously Presented) A terminal device according to claim 1, wherein the terminal device further configured to receive data on the first carrier during the first time period and to not receive data transmitted on the first carrier during a second time period outside the first time period, the time of the first time period being set by a scheduling entity in the telecommunications system on a subframe by subframe basis.

7. (Previously Presented) A method of communicating data with a terminal device in a telecommunications system in which a first carrier is transmitted over a first frequency bandwidth and a second carrier is transmitted over a second frequency bandwidth different than the first frequency bandwidth, the method comprising determining a time at which a first time period occurs and a duration of the first time period; receiving user data on the first carrier and the second carrier during a first time period; and receiving Dedicated Messaging Network (DMN) data transmitted on the first carrier during the first period, wherein the DMN data is positioned only within a part of a subframe, of a total number of subframes, not occupied by reference symbols and a synchronization signal, and a duration in time of the part of the subframe is smaller than half of the subframe, wherein a transmission format for the DMN data on the first carrier in the first period is incompatible with a transmission format for data on the second carrier during the first period, wherein the DMN data is positioned within the part of the subframe not occupied in frequency with the reference symbols but overlaps in time with the reference symbols, wherein the terminal device belongs to a first class of terminal device and control data on the first carrier in the first time period is receivable and decodable by a second class of terminal device different to than the first class of terminal device enabling the terminal device of the second class to maintain synchronization with the first carrier during the first time period, wherein a transmission format for the user data on the first carrier is decodable by the terminal device of the first class during the first period, and the transmission format for the user data on the first carrier is not decodable by the terminal device of the second class during the first period, wherein a transmission format for the user data on the second carrier 

8. (Canceled)

9. (Currently Amended) A method according to claim 7, comprising determining the time at which the first time period occurs and the duration of the first time period based on preconfigured information stored in the terminal device.

10. (Previously Presented) A method according to claim 7, comprising determining the time at which the first time period occurs and the duration of the first time period based on scheduling information transmitted to the terminal device on the first carrier.

11. (Original) A method according to claim 10, comprising transmitting the scheduling information on a master information block (MIB).

12. (Original) A method according to claim 7, comprising receiving data on the first carrier during the first time period and not receiving data transmitted on the first carrier during a second time period 

13. (Canceled)

14. (Canceled)

Allowable Subject Matter
Claim 1, 3-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art either alone or in combination fails to teach the claimed invention as amended on 12/02/2021 in view of Applicant’s remarks and the Examiner’s Amendment entered 2/16/2022. Specifically, Applicant’s recitation, “DMN data is positioned only within a part of a subframe, of a total number of subframes, not occupied by reference symbols and a synchronization signal, and a duration in time of the part of the subframe is smaller than half of the subframe, wherein a transmission format for the DMN data on the first carrier in the first period is incompatible with a transmission format for data on the second carrier during the first period, wherein the DMN data is positioned within the part of the subframe not occupied in frequency with the reference symbols but overlaps in time with the reference symbols” and “wherein the terminal device belongs to a first class of terminal device and control data on the first carrier in the first time period is receivable and decodable by a second class of terminal device different to than the first class of terminal device enabling the terminal device of the second class to maintain synchronization with the first carrier during the first time period, wherein a transmission format for the user data on the first carrier is decodable by the terminal device of the first class during the first period, and the transmission format for the user data on the first carrier is not decodable by the terminal device of the second class during the first period, wherein a transmission format for the user data on the second carrier is not decodable by the terminal device of the first class during the first period, and the transmission format for the user data on the second carrier is decodable by the terminal device of the second class 
Examiner cites Lee et al. (“Lee”) (US 20110081913 A1) showing carriers for different types of terminals e.g. Rel-8 and LTE-A UEs, wherein certain terminals decode the data from the carrier for which they are compatible. Axmon et al. US 20120327894 A1 teaches Figure 12 MTC data on different carriers see M-PDSCHs for corresponding M-PDCCHs across different carriers with different bandwidths. Nory et al. US 20100331030 A1 teaches Figure 1A, 1B, carriers dedicated to certain terminals with a common carrier and a carrier specific to REL-9 terminals, i.e. different classes. Messages are on resources allocated in PRB pairs of a PDSCH. None of these references teaches “DMN data is positioned only within a part of a subframe, of a total number of subframes, not occupied by reference symbols and a synchronization signal, and a duration in time of the part of the subframe is smaller than half of the subframe, wherein a transmission format for the DMN data on the first carrier in the first period is incompatible with a transmission format for data on the second carrier during the first period, wherein the DMN data is positioned within the part of the subframe not occupied in frequency with the reference symbols but overlaps in time with the reference symbols” and “wherein the terminal device belongs to a first class of terminal device and control data on the first carrier in the first time period is receivable and decodable by a second class of terminal device different to than the first class of terminal device enabling the terminal device of the second class to maintain synchronization with the first carrier during the first time period, wherein a transmission format for the user data on the first carrier is decodable by the terminal device of the first class during the first period, and the transmission format for the user data on the first carrier is not decodable by the terminal device of the second class during the first period, wherein a transmission format for the user data on the second carrier is not decodable by the terminal device of the first class during the first period, and the transmission format for the user data on the second carrier is decodable by the terminal device of the second class during the first period” in combination with the other amended claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478